In Re: Ray H. Lewis, applying for Certiorari, or writ of review, to the Court of Appeal, First Circuit, Tangipahoa, No. 13509; Samuel T. Rowe, Judge Presiding, 388 So.2d 121.
Granted. This Court cannot determine, from the opinion of the Court of Appeal, 388 So.2d 121, whether the judgment of the trial judge is “clearly wrong.” Arceneaux v, Domingue, 365 So.2d 1330 (La.1978). Neither the factual conclusions nor the evi-dentiary bases for the facts supporting the judgment are disclosed.
The case is remanded to the Court of Appeal for a review of the law and facts, La.Const. Art. 5, § 10 (1974), sufficient for us to determine whether the judgment complained of is probably correct.
Remanded to Court of Appeal.
WATSON and LEMMON, JJ., would deny the writ.